PER CURIAM.
This is an appeal from a judgment forfeiting an automobile, under the provisions of section 26, tit. 2, of the National Prohibition Act, section 40, tit. 27, U. S. C. (27 USCA § 40). Errors assigned are all predicated upon trial proceedings, which can be brought into the record only by proper bill of exceptions, duly approved and signed by the trial court. No such bill of exceptions appears in this record. On the contrary, there is a literal transcript of the evidence and other trial proceedings. Tingley v. United States (C. C. A. 10) 34 F.(2d) 1; Caldwell v. United States (C. C. A. 10) 36 F.(2d) 738; Davis v. United States (C. C. A. 10) 38 F.(2d) 631. In the absence of a proper bill of exceptions, we cannot consider the errors assigned. Davis v. United States, supra.
The judgment is affirmed, and the mandate will issue forthwith.